Order entered February 2, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00046-CV

                           IN RE MICHAEL C. WADE, Relator

                Original Proceeding from the 397th Judicial District Court
                                 Grayson County, Texas
                              Trial Court Cause No. 051329

                                         ORDER
                        Before Justices Bridges, Fillmore, and Schenck

       Based on the Court’s opinion of this date, we DENY relator’s January 12, 2017 petition

for writ of mandamus.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE